Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-20-00236-CV

 Lesley WENGER, City of Castle Hills Alderman Place 4 and Sylvia Gonzalez, City of Castle
                               Hills Alderman Place 3,
                            Appellants—Cross-Appellees

                                               v.

 Mike FLINN, Bonnie Hopke, Vince Martinez, Scott Gray, Ginger Magers and Robbie Casey,
                            Appellees—Cross-Appellants

                  From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-CI-15722
                            Honorable Larry Noll, Judge Presiding

     BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE VALENZUELA

      In accordance with this court’s opinion of this date, we AFFIRM the trial court’s judgment
and DISMISS the cross-appeal.

      We ORDER all costs of this appeal taxed against appellants-cross-appellees, Lesley
Wenger and Sylvia Gonzalez.

       SIGNED September 29, 2021.


                                                _____________________________
                                                Luz Elena D. Chapa, Justice